Citation Nr: 1720489	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-01 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1960 to May 1980.  The Veteran died in September 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO); A June 2009 rating decision continued the prior denial.  The matter is now in the jurisdiction of the St. Paul, Minnesota, Pension Center.


FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam era.

2.  The Veteran died in September 2008; his amended death certificate lists lung cancer as a significant condition contributing to death.

 
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.302, 3.307, 3.309, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of VA's notice and assistance requirements on the matters; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

The death of a Veteran will be considered service connected when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or, that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Veterans who served in Vietnam during the Vietnam Era (during the period beginning on January 9, 1962, and ending on May 7, 1975) are presumed to have been exposed to herbicides/Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  It is not in dispute that the Veteran had qualifying Vietnam service, or that lung cancer is an enumerated disease entitled to a presumption of service connection in such Veterans.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is not in dispute that the Veteran's primary cause of death was respiratory failure, or that a bronchoscopy performed two days prior to his death revealed an interbronchial lesion which had the appearance of neoplasia.  (See, e.g., original and amended death certificates, May 2009 private medical opinion, September 2008 bronchoscopy report.)  What remains to be resolved is whether the lesion was, in fact, malignant and, if so, whether it contributed substantially or materially to the Veteran's death.  


The appellant has submitted several private opinions to support her claim.  A February 2009 letter from Dr. R.N.B., one of the Veteran's treating physicians, states that the Veteran had a possible underlying lung malignancy and that there is a high probability that Agent Orange was at least one, if not the, major etiologic factor in his respiratory problems.  In a subsequent April 2009 letter, Dr. R.N.B. acknowledged that the actual biopsies taken during the September 2008 bronchoscopy did not demonstrate abnormal cells consistent with malignancy, but that malignancy was not ruled out, either.  

A May 2009 letter from Dr. C.D., who performed the Veteran's bronchoscopy, includes his opinion that the Veteran had active neoplasia (i.e., lung cancer) at the time of death, based on the endobronchial appearance at that time (which he personally observed).  

A September 2011 letter from Dr. R.K., who reviewed the Veteran's file, states that while the biopsies performed in September 2008 did not conclusively demonstrate malignancy, they were "morphologically very highly suggestive of an underlying lung malignancy."  Dr. R.K. opined that underlying lung cancer, if present, appears to have contributed to the Veteran's respiratory failure.  The Board notes that Dr. R.K.'s curriculum vitae indicates that he has prior experience and certification in oncology 

A VA medical opinion was obtained in June 2015.  The opinion was provided by a physician assistant (PA) whose expertise was not documented.  The PA opined that it was less likely than not that the Veteran had a diagnosis of lung cancer, based on her impression that the private doctors' opinions were speculative, that there was no confirmed diagnosis of malignancy, and that other conditions existed which could cause respiratory failure and death.

The Board notes that the pathology report on the September 2008 biopsies was not included in the record, a fact acknowledged by the VA examiner.  As the VA examiner's opinion appears to rely on a lack of conclusive diagnosis, and as the pathology report supporting such opinion is neither in the record nor considered by the VA examiner, the Board is unable to assign significant probative weight to the June 2015 VA opinion.

Conversely, Dr. C.D., the physician who performed the biopsies provided a positive opinion based on his professional expertise and having personally observed/collected the actual tissue involved.  Furthermore, the additional private opinions from Drs. R.N.B. and R.K. suggest that they did view the pathology reports; their collective opinion appears to be that while malignancy was not conclusively demonstrated, neither was it eliminated as a possibility (i.e., the pathological evidence as to the presence of malignancy was in equipoise).  While the Board can not verify their interpretation of the biopsy findings, the Board sees no reason to question the veracity of their representations on the matter, which the Board finds highly probative, given their personal and professional expertise in the matter. 

The Board finds that the evidence is at least in equipoise with regard to whether the Veteran had lung cancer that contributed substantially or materially to his death.  While the VA opinion is negative, the examiner has not demonstrated any particular expertise in oncology and, as she admits, did not view the September 2008 pathology report.  The private opinions are from the Veteran's treating physician, the doctor who personally conducted the biopsy and viewed the tissue, and a physician with particular expertise in oncology.  Furthermore, the amended death certificate (signed by a medical professional) lists lung cancer as a significant condition contributing to death.  Consequently, the Board finds that the medical evidence weighs in favor of the appellant's claim.

As the evidence is at least in equipoise as to whether lung cancer was present and a significant condition contributing to cause the Veteran's death, the Board finds that service connection for the cause of the Veteran's death is warranted.

The Board extends its sincerest condolences to the appellant for her loss, and its highest appreciation to the late Veteran for his honorable service.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


